KASOLD, Judge,
concurring:
I note that Judge Hagel’s dissent is premised on the view that the Court’s Rules of Practice and Procedure (Rules) and Internal'Operating Procedures (IOP) require full-Court review whenever it would “resolve a question of exceptional importance” (in addition to secure or maintain uniformity). IOP at V(a); U.S. Vet.App. R. 35(c). This was my initial view too. However, in the past almost year and one-half, I have come to appreciate the role of panel decisions and the fact that our own Rules and IOP do not require full-Court consideration simply because a case is of exceptional importance. They focus on the need to “resolve” a question of great importance. In fact, a panel can “resolve” these questions and, in practice, as Judge *222Steinberg notes in his concurring statement, the Court generally has not taken cases to full Court simply because of the importance of the case. Rather, full-Court decisions generally have been reserved for cases in which the parties have noted a lack of uniformity in our cases, see, e.g., Allen v. Brown, 7 Vet.App. 439, 445-46 (1995) (en banc), or highlighted a matter that a majority of the full Court felt was not fully or properly addressed by a panel decision, see, e.g., Padgett v. Nicholson, 19 Vet.App. 133 (2005) (en banc). In this instance, a significant majority of the full Court determined that the panel decision was not inconsistent with our prior cases (and I agree with Judge Steinberg’s analysis on this point) and otherwise “resolved” the exceptionally important issues.